Citation Nr: 1412441	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-31 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a gunshot wound.

2. Entitlement to service connection for residuals of a gunshot wound.

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a psychiatric disorder, including PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to December 1982.  This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Columbia, South Carolina.  The claim was subsequently transferred to the Detroit, Michigan RO. 

The Veteran's claim was initially limited to the question of entitlement to service connection for PTSD.  However, the medical evidence shows that he has been diagnosed with other psychiatric disorders.  Therefore, because the PTSD claim is reopened, the issue, as reflected on the title page of this decision, was broadened to include service connection for all psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated February 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  There are no documents located in the Veterans Benefits Management System. 

The issues of entitlement to service connection for residuals of a gunshot wound and a psychiatric disorder, including PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. Evidence added to the record since the December 2001 final decision denying reopening of the claim of entitlement to service connection for residuals of a gunshot wound is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim.

2. Evidence added to the record since the January 2003 final decision denying entitlement to service connection for PTSD is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a gunshot wound.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2. New and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for residuals of a gunshot wound and PTSD are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

The claim for the gunshot wound was denied in March 1983 and May 1986.  The RO declined to reopen in December 2001.  The Veteran started, but did not perfect, an appeal. No new and material evidence was filed within one year of that rating decision. The decision is final.  At that time, the evidence of record consisted of the Veteran's service treatment records (STRs), the Veteran's assertions, and VA treatment records.  In light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the claim.  In this regard, a February 2010 x-ray shows a bullet fragment lodged in the Veteran's chest.  Although at the time of the prior decision, an April 2001 VA record noted a history of a chest gunshot wound, there were no objective tests or examinations supporting it.  As the February 2010 x-ray provides significantly more probative evidence that the Veteran currently has gunshot wound residuals, the Board finds that it raises a reasonable possibility of substantiating the claim.  Thus, the evidence is new and material and the claim is reopened.  38 C.F.R. § 3.156(a).

The claim for PTSD was denied in a January 2003 rating decision.  The Veteran did not perfect an appeal.  No new and material evidence was filed within one year.  At that time the evidence of record consisted of the Veteran's STRs, VA treatment records, and the Veteran's assertions.  In light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the claim.  In this regard, the February 2010 x-ray further substantiates the Veteran's claimed stressor-that he was shot while in service, which is the basis of the PTSD claim.  At the time of the prior rating decision, the only evidence supporting an in-service stressor consisted of the Veteran's lay assertions.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a gunshot wound is reopened.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.




REMAND

No examinations have been provided regarding these two claims; examinations are required. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Since he was discharged from active duty in 1982, the Veteran has consistently claimed that he was shot during service.  Because the February 2010 x-ray lends tends to substantiate this assertion, a VA examination should be provided to attempt to ascertain whether his gunshot wounds occurred in service.  Similarly, the February 2010 x-ray supports the Veteran's claimed in-service stressor.  Since a February 2010 VA medical record also shows a diagnosis of depression, the Veteran should be provided with a VA examination to diagnose any current acquired psychiatric disorders, including PTSD, and determine whether they are related to service.  

Additionally, there may be outstanding Social Security Administration records (SSA) that are relevant to the Veteran's claims.  In a May 2001 claim, he stated that he had applied for Social Security benefits, and later, in a March 2010 VA medical record, the Veteran reported that he had applied for disability benefits.  There are, however, no Social Security records associated with the claims file, nor have there been any attempts to obtain such records.   

Accordingly, the case is REMANDED for the following action:

1. Provide required notice to the Veteran regarding the unavailability of the Womack Army Hospital records from November 1981 or November 1982.  See 38 C.F.R. § 3.159(e).

2.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment for gunshot wounds or acquired psychiatric disorders, including PTSD, that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  All reasonable attempts should be made to obtain any identified records and any outstanding VA treatment.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to acquire such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). The Veteran should also be notified that he can submit sworn statements by anyone who witnessed, or can otherwise attest to, the claimed shooting and events surrounding it.

3. The SSA must be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If the records cannot be located after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to acquire such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records. See 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. After completing #1 and #2 above, and whether records are obtained or not, schedule the Veteran for a VA examination to determine the nature and etiology of his gunshot wounds.  Preferably, the examiner should be a medical professional with experience with gunshot wounds, or a medical professional otherwise qualified to examine the Veteran and determine the location, nature, and etiology of any gunshot wounds. 

The claims file and medical records located in Virtual VA should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  In offering any opinion, the examiner should consider the full record, to include service treatment records, medical records, the Veteran's lay statements, and any appropriate medical literature.  

The examiner must address following questions:

a) The Veteran claims that he was shot a total of four times.  Ask the Veteran to identify the location of each of the four wounds.  For each alleged wound: i) document the location and describe any relevant identifying characteristics; ii) note any additional relevant information provided by the Veteran not already of record; and iii) opine as to whether it is at least as likely as not that the area identified by the Veteran is a gunshot wound.  Provide a thorough supporting explanation if no gunshot wound to the chest is noted, including a discussion of the positive finding in the 2010 x-ray report.

b) If potential wounds are noted, and according to accepted medical literature and practice, is it possible to estimate the age of a gunshot wound based on an examination of person with supporting diagnostic testing, but without relying on external sources of evidence such as contemporaneous medical records or police reports?  If so, can such an estimation be provided without resorting to speculation?  Why or why not?  

c) If the age of a gunshot wound can be estimated without resorting to speculation, then for each of the four wounds identified in (a), above, opine as to whether it is at least as likely as not that the gunshot wound occurred in November 1982.  If November 1982 is too narrow of a time frame, then provide an opinion with reference to a time period that is as precise as possible while still maintaining a probability of 50 percent or greater (e.g. "It is at least as likely as not that the gunshot wound occurred more than 10 years ago;" or, "It is at least as likely as not that the gunshot wound occurred between 20 and 30 years ago.").  If further testing is required in order to determine the age of the gunshot wound, conduct any indicated tests.  

5. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder, including PTSD.  The claims file and Virtual VA file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  In offering any opinion, the examiner must consider the full record, to include service treatment records, medical records, the Veteran's lay statements, and any appropriate medical literature. The examiner should address following questions:

a) After a review of the evidence of record, and any indicated examinations and tests of the Veteran, the examiner should diagnose any current psychiatric disorders. 

b) For each diagnosed disorder, and assuming for purposes of this examination only that the Veteran was shot four times while in service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is causally related to the shooting.

c) Thereafter, for each diagnosed disorder, the examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is causally related to any aspect of his military service other than the presumed shooting.  In particular, the examiner must comment on the Veteran's service personnel records.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure that the examinations and opinions comply with this remand and the questions presented in the request.  If the report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2013). 

7. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


